—In an action, inter alia, pursuant to General Municipal Law § 51 for a permanent injunction enjoining the defendants from leasing to a private entity a portion of a 48.6 acre parcel of real property which was allegedly acquired by condemnation solely for public arid recreational uses, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated November 25, 1998, as denied their motion to dismiss the complaint for failure to state a cause of action or, in the alternative, for summary judgment dismissing the complaint, and the plaintiffs cross-appeal from so much of the same order as denied their cross motion for partial summary judgment on the first cause of action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the defendants’ motion to dismiss the complaint for failure to state a cause of action or, in the alternative, for summary judgment dismissing the complaint. There are questions of fact concerning, inter alia, whether the Village of Garden City “ ‘manifested unequivocally an intention to dedicate the municipally-owned property to public use’ ” (Matter of Ackerman v Steise, 104 AD2d 940, 941, affd 66 NY2d 833).
The parties’ remaining contentions are without merit. Santucci, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.